Citation Nr: 0915245	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an epidural abscess due to an epidural steroid 
injection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of an 
epidural abscess due to an epidural steroid injection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2007, 
the Veteran indicated that he wanted to have a Board hearing 
at the local RO.  There is no indication in the record that 
the Board hearing has been scheduled or that the Veteran has 
withdrawn his request for a hearing.  

The Board also notes that the January 2008 Supplemental 
Statement of the Case indicates that the Veteran presented 
evidence and testimony at the personal hearing.  The evidence 
of record as well as the Veterans Appeals Control and Locator 
System (VACOLS) does not indicate the occurrence of any 
hearing. 

Accordingly, this case must be remanded to afford the Veteran 
the requested Board hearing.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

In order to comply with the Veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.  Accordingly, this case is REMANDED for the 
following action:  




Schedule the Veteran for a travel board 
hearing at the RO in Waco, Texas.  The 
Veteran and his representative, if any, 
should be notified of the date and time 
of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


